Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 2021, has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael McKee on May 5, 2021.
The application has been amended as follows: 
	The Claims:
	In claim 1, line 5, delete “12.35 to 14.35” and insert – 12.4 to 14.4 --.
	In claim 1, line 6, delete “laureth” and insert – lauryl --.
	In claim 1, line 9, delete “laureth” and insert – lauryl --.

	In claim 8, line 2, before “ratio” insert – weight --.
	In claim 9, line 3, delete “12.35 to 14.35” and insert – 12.4 to 14.4 --.
	In claim 9, line 4, delete “laureth” and insert – lauryl --.
	In claim 9, line 7, delete “laureth” and insert – lauryl --.
	In claim 13, line 1, delete “laureth” and insert – lauryl --.
	In claim 15, line 5, delete “12.35 to 14.35” and insert – 12.4 to 14.4 --.
	In claim 15, line 6, delete “laureth” and insert – lauryl --.
	In claim 15, line 11, delete “laureth” and insert – lauryl --.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Note that, Applicant’s amendment, Applicant’s arguments, the Examiner’s Amendment, and the comparative data provided in the instant specification are sufficient to place the instant claims in condition for allowance.  Of the references of record, the most pertinent is WO2017/156141.  ‘141 teaches an encapsulated laundry cleaning composition that includes a core cleaning composition and a water-soluble film disposed about the core cleaning composition.  The core cleaning composition itself includes detergent and a solvent system, wherein the solvent system includes an ionic liquid and water.  See para. 3.  However, the instant specification provides comparative data which is sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  Specifically, Tables 2 and 3 of the instant specification provide comparative data showing that the claimed invention provides unexpected and superior decreased .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on (571) 272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/G.R.D/May 6, 2021